UNITED STATES DISTRICT CbURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------·' ---------------------X
FORDEC REALTY CORP.,                    '

                                    Plaintiff,

                           V.
                                                                    MEMORANDUM AND ORDER
TRAVELERS EXCESS AND SURPLUS LINES
COMPANY,                                                               18-CV-85 (ALC) (KNF)

                                       Defendant.
--------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

         Before the Court are: (1) defendant Travelers Excess and Surplus Lines Company's
                                '
("Travelers") "Motion to Strike plaintiff Fordec Realty Corp. 's ['Fordec'] Expert Disclosures

and Preclude Expert Witness Tistimony," Docket Entry No. 65; and (2) the plaintiffs motion for

an order "confirming that Plaintiff has complied with all FRCP expert disclosure, alternatively

granting Plaintiff leave to serve an Amended/Supplemental Expert Disclosure, extending the

time to complete discovery," Docket Entry No. 67.

                                            DEFENDANT'S MOTION

         The defendant contends that the October 18, 2018 revised scheduling order directed the

plaintiff to submit its expert disclosures and expert witness reports on or before November 30,

2018, and the defendant to submit its expert disclosures and expert witness reports on or before

December 21, 2018. The plaintiff served its "Expert Disclosure Pursuant to Fed. R. Civ. P.

26(a)(2)" on November 30, 2018. The defendant served its "Disclosure of Expert Witness

Pursuant to Fed. R. Civ. P. 26(a)(2)" and sought, by a letter, a pre-motion conference to address

deficiencies in the plaintiffs expert disclosure. The Court denied the pre-motion request for a

conference, noting that the disclosure deficiencies alleged in the defendant's letter are addressed


                                                          1
by the sanction provided in Fed. R. Civ. P. 37(c)(l), which is a self-executing sanction. On
                                        I

January 4, 2019, the plaintiff serv~d its "Supplemental Expert Disclosure Pursuant to Fed. R.

Civ. P. 26(a)(2)." The plaintiff failed to comply with Fed. R. Civ. P. 26(a)(2)(B) because it did

not provide an appropriate report prepared by the experts identified, John T. Walsh ("Walsh")

and Aranit Ametaj 1 ("Ametaj"). ;With respect to Walsh, the defendant contends that the plaintiff

        only included 13 pages of notes apparently prepared by Mr. Walsh on November
        29, 2018, and those notes are limited to a calculation of Fordec's purported
        damages. Fordec's expert disclosures, however, do not state that Mr. Walsh's
        expert testimony will be limited to the issue of damages. Instead, Fordec states that
        Mr. Walsh will provide expert testimony about such things as: (1) the condition of
        the property; (2) causation; (3) shoring and mitigating efforts; (4) design, scope,
        and repairs of the alleged damage to restore it to its pre-loss condition; and (5) the
        work performed by various subcontractors and the interaction with governmental
        departments and/or agencies. (See Haas Dec. at Exhibit A). None of these topics
        are [sic] addressed in the notes prepared by Mr. Walsh. In any event, the notes
        included with Fordec's ef.pert disclosures simply do not qualify as a written expert
        report under Rule 26.

         The defendant asserts th.it the plaintiff attempted to cure some of the deficiencies by

serving its "supplemental" disclosure, which provided general information about Walsh's

qualifications and a statement about his compensation, but failed to include: ( 1) "a complete

statement of all opinions the witness will express and the basis and reasons for them"; and

(2) ''the facts or data considered by the witness in forming them." Moreover, the plaintiff

refused to identify any exhibits that will be used to summarize the expert's opinions; instead, it

included in its "supplemental" 4isclosure a vague "summary of exhibits," namely, "photographs,

NYC DOB filed documents; emails, invoices, and correspondence already submitted and

exchanged." Concerning Ameiaj, the plaintiff failed to provide any report and attempted to cure

this defect in its "supplemental'' disclosure, which included the same notes submitted previously


1
  Although the plaintiff identified Aranit Ametaj as its expert in its initial expert disclosure, in its supplemental
expert disclosure, the plaintiff refers to that person both as Aranit Ametaj and Aranit Ahmetaj. The Court will refer
to the plaintiff's expert by the name that appears in the plaintiff's initial expert disclosure: Ametaj.

                                                          2
as Walsh's expert report, except that Ametaj signed his name at the end. The plaintiffs expert

disclosures contain bald and conclusory statements and generalizations about the topics on which
                                  .
the experts will testify, without any ultimate conclusions or the bases and reasons for such

conclusions. Since the plaintiff failed to provide an appropriate written report prepared by its

experts and provided no valid reason why the reports were not provided, its failure is not

substantially justified or harmless.

       The defendant contends ~hat the plaintiff designated improperly witnesses Ronald Ogur,

P.E. ("Ogur") and Cynthia Larac;uente ("Laracuente") as Fed. R. Civ. P. 26(a)(2)(C) witnesses

and asserted they were not requi!ed to prepare reports because the plaintiff did not "initially"

engage them. However, the plaintiffs "pre-suit engagement of its experts does not, in and of

itself, qualify them as witnesses who do not need to prepare a report under Fed. R. Civ. P.

26(a)(2)(C)." Moreover, Ogur and Laracuente have been retained by the plaintiff for the purpose

of providing expert testimony in this case, regardless of their pre-litigation involvement, since

the plaintiffs supplemental expert disclosure indicates the amounts they will be charging for

their testimony and the plaintiff "claims that its purported expert witnesses will testify about,

among other things, 'causation ..'" The defendant maintains that

       it is apparent that Fordec intends to have these witnesses provide expert testimony
       about things other than the facts of the pre-litigation work they purportedly
       performed at Fordec's request. The abbreviated disclosures provided by Fordec,
       however, have not only prevented Travelers from discovering the ultimate
       conclusions of the experts, but from being able to sufficiently test the experts'
       opinions during focused depositions. It is significant that neither Fordec's initial
       expert disclosure, nor its supplemental expert disclosure actually contain [sic] the
       witnesses' ultimate conclusions. Rather, the disclosures describe the nature of the
       testimony in broad, vague terms without specifics (other than the handwritten scope
       of repair prepared by .Mr. Walsh). Thus, Travelers is left to guess what the
       witnesses will testify about.




                                                  3
Even assuming that Ogur and Laracuente "could qualify as experts who do not need to provide a

written report, their testimony shpuld be limited to the facts acquired and opinions formed during

their pre-litigation work for Fordec." Furthermore, even if Fed. R. Civ. P. 26(a)(2)(C) applies to

Ogur and Laracuente, "Fordec still failed to comply with that rule by not providing 'a summary

of the facts and opinions to whicp. the witness is expected to testify.' Fordec' s expert disclosures

provide only the general subject matter of the expert testimony, rather than setting forth the

specific facts to be relied upon and specific opinions to be given."

       The defendant asserts that the plaintiffs supplemental expert disclosure should be

stricken as untimely because Fed. R. Civ. P. 26(e) "is not a vehicle to permit a party to serve a

deficient opening disclosure anq then attempt to remedy any deficiencies through the issuance of

a 'supplemental' disclosure." According to the defendant, "all of the 'new' information

contained in Fordec's supplemental expert disclosure is information that was available to Fordec

and its experts at the time the i~tial expert disclosure was served, and there is no reason that it

was not contained in Fordec's i~itial disclosure." For example,

       Fordec's initial expert ·disclosure stated, in part, that John T. Walsh , P.E. is
       expected to testify that .. 'as the girder, column and connection were all encased in
       concrete the progressive deterioration may not have been recognized as a situation
       that would lead to failure mode." (See Haas Dec. at Exhibit A, p.3) Fordec's
       supplemental expert disclosure expands on the information previously provided
       and states (still quite vaguely) that Mr. Walsh is expected to testify that "the paired
       girders, column and common connection at the 2nd floor were all encased in
       concrete, rust stains and cracks in the concrete fireproofing existed in many places,
       but these were not evidence of impending collapse, the progressive deterioration
       may not have been recognized as a situation that would lead to failure mode." (Id.
       at Exhibit C, p.3) Fordec's supplemental expert disclosure is replete with similar
       revisions, all of which are patently improper. . . . Importantly, none of the
       additional information contained in Fordec's "supplemental" expert disclosure is
       "new." Instead, it is clear that Fordec's supplemental disclosure was improperly
       issued in an attempt to cure deficiencies in its initial expert disclosure-a disclosure
       Fordec admits it rushed to serve-, and to bolster and expand upon the information
       and testimony that Fordec claims will be provided by its experts.



                                                  4
       The defendant contends that sanctions pursuant to Fed. R. Civ. P. 37 remain appropriate

because ''there is absolutely no justification for Fordec's failure to comply with Rule 26(a)(2),"

and the plaintiffs exposure to sanctions "is entirely of its own doing," since the plaintiff:

(i) made a strategic decision when it opted not to have its designated experts prepare written

reports in an attempt to comply with the scheduling deadline; and (ii) failed to request an

extension of time to provide an ~ppropriate expert disclosure, rather than serving "a patently-

deficient disclosure that failed to comply with either Rule 26(a)(2)(B) or 26(a)(2)(C)." The

defendant seeks an order striking the plaintiffs supplemental expert disclosure and precluding

Walsh, Ametaj, Ogur and Larac~ente from testifying as experts at trial, pursuant to Fed. R. Civ.

P. 37(c)(l).

       In support of its motion, jhe defendant submitted a declaration by its attorney, Marc E.

Haas, with exhibits: (A) "the January 18, 2019 Declaration of David Karel" ("Karel");
                                 I
(B) "Plaintiffs November 30, 2918 Expert Disclosure Pursuant to Fed. R. Civ. P. 26(a)(2)";

(C) "the December 21, 2018 let1;er (without exhibits) filed with the Court on behalf of Travelers";
               .                 !
(D) "Plaintiffs January 4, 2019 Supplemental Expert Disclosure Pursuant to Fed. R. Civ. P.

26(a)(2)"; (E) "the January 7, 2019 letter (without exhibits) filed with the Court on behalf of

Travelers"; and (F) "Plaintiffs January 8, 2019 response to Traveler's January 7, 2019 letter

(without exhibits)."

                                     PLAINTIFF'S MOTION

       The plaintiff seeks to be excused from Fed. R. Civ. P. 37(c)(l)'s self-executing sanction

"to the extent that Plaintiffs expert witness responses are deficient, pursuant to Fed. R. Civ. P.

26(e) to permit Plaintiff to serve/to have served a supplemental expert witness response, and to

extend the time to complete dis?overy." The plaintiff maintains that any deficiencies in its



                                                  5
expert disclosures are harmless because the defendant "had all of the information in its files upon

which Plaintiffs experts based their opinions." According to the plaintiff, it "diligently

attempted to address" the deficiencies asserted by the defendant by providing the "supplemental

response on Friday, January 4, 2019, followed by providing signatures of the experts to same on

January 8, 2019." The plaintiff contends that "[w]ithout the testimony of Plaintiffs experts,

Plaintiff may be unable to prove its prima facie case. . . . Should Defendant raise any issue

about an item that its experts had not been previously apprised, we suggest that a short

continuance/extension could ameliorate any issue." Concerning untimeliness of the disclosure,

the plaintiff "asserts that it has at all times sought to timely comply" and to address any expert

disclosure deficiencies "quickly."

         The plaintiff contends that Ogur and Laracuente are expert witnesses who do not need to

prepare reports because the plaintiff "did not initially engage any of the witnesses named in its

Expert Disclosure to be Expert Witnesses, but rather to assist in mitigating and repairing the

damage to Plaintiffs property.'' The plaintiff maintains that the defendant received, "during the

claims process," "[e]ach and e✓ery invoice, plan and item of work done which forms the basis

for Plaintiffs claim," "save for the revised scope ofloss provided November 30, 2018."

         In support of its motion,, the plaintiff submitted a declaration with exhibit Nos. 1-9 by

Karel, dated June 18, 2019, stating, inter alia: (1) "the disclosure[s by] Plaintiffs expert

witnesses are provided [pursu~t to] Rule 26(2)(C) and not Federal Rule 26(2)(B)2"; (2) "[n]one

of Plaintiffs witnesses were r~tained or specifically employed to provide expert testimony";
                                     I




(3) "none of such witnesses have duties as an employee of Plaintiff to regularly provide
                                     I




testimony"; (4) "[d]ue to the rush to provide the expert witness response by the due date for such
___________ !
                                     I
2
 The Court assumes that Karel is referring to Fed. R. Civ. P. 26(a)(2)(B) and Fed. R. Civ. P. 26(a)(2)(C), since no
"Federal Rule 26(2)(C)" and "Federal Rule 26(2)(B)" exist.

                                                          6
response, I did not fully review what was required for the expert witness responses"; (5) "I was

on vacation" and "did not receive Defendant's missive concerning alleged deficiencies in the

response until January 2, 2019"; (6) "I then contacted our experts and expeditiously provided a

supplemental response to Defendant's counsel on Friday, January 4, 2019, followed by providing

signatures of the experts of same on January 8, 2019"; and (7) "[t]he only retention by the

experts, apart from the services that they were hired to perform prior to litigation, was to prepare

the revised scope of damages and repairs. For such reason, we provided such report of Freedom

and IPAC to Defendant." Karel identified the following exhibits to his declaration: (a) Exhibit

No. 1, the defendant's January 1:4, 2019 subpoena to Michael Palmiotto; (b) Exhibit No. 2, "[t]he

initial expert witness response"; (c) Exhibit No. 3, the plaintiff's "supplemental response";

(d) Exhibit No. 4, "the joint rep,ort" signed by Ametaj; (e) Exhibit No. 5, "Defendant's expert

witness responses"; (f) Exhibit No. 6, "portions of files produced by Defendant, bate-stamped

'Travelers', and from Plaintiff's adjuster, bate-stamped 'SETTLEFIRE')"; (g) Exhibit No. 7,

documents produced "by Freedom"; (h) Exhibit No. 8, "some of the emails contained in Exhibit

9"; and (i) Exhibit No. 9, "email exchanges with Defendant's adjuster, Linton and Defendant's

present counsel, Wystan Ackerman from August 2007."
                                 I



                DEFENDANT'S OPPOSITION TO PLAINTIFF'S MOTION

        The defendant repeats the same arguments ma~e in its motion to strike. Moreover, it

contends that the plaintiff failed in its motion to provide any valid justification for failing to

serve an appropriate expert disclosure in the first place because, in his June 18, 2019 declaration,

the plaintiff's attorney, Karel, stated that "Plaintiff needed to rush to timely provide its

November 30, 2018 expert response by the due date" and he "did not fully review what was

required for the expert witness·responses." As a result, the defendant asserts, the plaintiff



                                                   7
"haphazardly compiled an expert disclosure that fell far short of complying with the

requirements of Fed. R. Civ. P. 2$"; thus, any harm to the plaintiff is a result of its strategic

decisions in this action. The plai:¢.tiff s contention that its experts need not prepare an expert
                                   t



report because they were not "initially" engaged to be expert witnesses should be rejected

because, "[i]f credence is given to Fordec's argument, parties to a lawsuit could avoid the

requirements of Rule 26 altogether by retaining [their] experts prior to the commencement of

litigation." Moreover, "none of the witnesses identified by Fordec are [its] employees"; instead,

each has been retained specifically to provide expert testimony on the plaintiffs behalf.

According to the defendant, the plaintiffs expert disclosures make clear that the plaintiff

"intends to have its experts testify about opinions that extend beyond the scope of their pre-

litigation work."

                PLAINTIFF'S OPPOSITION TO DEFENDANT'S MOTION

        The plaintiff repeats the same arguments made in its motion. Furthermore, the plaintiff

contends that "[t]he only expert hired by Plaintiff specifically to address Defendant's positions

who could be considered at all to come within [Fed. R. Civ. P. 26(2)(B)] is Ronald Ogur, P.E."

The plaintiff asserts:

        IP AC, by its engineers John Walsh and Cynthia Laracuente, and Freedom by Aranit
        Ahmetaj, performed their work and services for Plaintiff as part of their regular
        duties. Such work and actions herein, as evidenced by their estimates, invoices,
        and emails reflect that such "experts" performed such services and work to clear
        the building ofvehicles,.to stabilize the building, and in efforts to plan for the repair
        and reconstruction of the building. Such work by such experts would have been
        performed regardless of whether or not there was any litigation. The joint report of
        IPAC and Freedom, provided to Defendant on November 30, 2018 with Plaintiffs
        expert disclosure was prepared specifically for this litigation and for which Plaintiff
        provided such experts' report. Such details the scope of work and costs to repair
        the premises as Plaintiff believes [sic] covered by the policy of insurance. In that
        such report was specifically prepared for the litigation Plaintiff provided Defendant
        within [sic] their joint report and had IP AC and Freedom sign same as their report.
        (Karel Deel. Ex. 1).


                                                   8
The plaintiff asserts that ''there was no attempt to sandbag Defendant or to gain any procedural
                                     'I
advantage" and the preclusion sa~ction would be draconian. According to the plaintiff,

        Defendant contests Plaintiffs expert's entitlement to testify about mitigating and
        repairing the damages to Plaintiffs property. Such is exactly the work detailed in
        the plans, reports, and : communications exchanged with Defendant and its
        representatives throughout the attempted adjustment of the claim. . . . Herein, it
        cannot be said that Defendant was not provided a "straightforward summary of
        facts and opinions."


Moreover, the initial expert witnyss response "put Defendant on notice of virtually every opinion

upon which Walsh was and is expected to testify. Similarly, Defendant was advised of the scope

of the opinions of Ms. Laracuente, Mr. Ahmetaj, and of Mr. Ogur whose letter report was as well

provided with Plaintiffs initial expert disclosure. (Haas Deel. Ex. B)." Since the defendant was

provided with all materials upon which the experts based their opinions, "there are no surprises.

Plaintiff clearly set forth the opi~ions of its experts, their qualifications, their hourly rates, and

the facts and materials upon which they based their opinions. Such were all known to

Defendant." The plaintiff contends that "[t)he minor additions as regards the facts and opinions

of the IPAC witnesses cited in the Supplemental Disclosure were provided in an effort to not

surprise Defendant" and "Defendant's expert witness responses reference Plaintiffs expert

witness response, and specifically discuss the materials and documents provided to Defendant

and its experts." However, "Defendant elected to forego taking the examinations of Plaintiffs

experts apparently in order to make its instant motion. During such examinations parties always
                                 I
learn new facts that were not s~t out in the expert disclosures." The plaintiff contends that its

supplemental expert disclosure does not prejudice the defendant and precluding expert testimony

is not warranted.



                                                    9
                                     DEFENDANT'S REPLY

       The defendant asserts that "[n]either Fordec's failure to manage its time, nor its

attorney's failure to read and co11?.prehend the Federal Rules prior to the production ofFordec's

expert disclosure constitutes a valid excuse to avoid sanctions. To the contrary, these 'excuses'

actually support an award of san9tions." The plaintiffs self-serving contention that "there was

no attempt to sandbag Defendant or gain any procedural advantage" "adds nothing to Fordec's

defense of this motion as Fordec 1 s intentions are irrelevant." According to the defendant, if

credence was given to the plaint1ffs argument that "producing over 1,000 pages of material"

constitutes a "straightforward summary of facts and opinions," any party "would be able to

evade the requirements of the Rule 26 by simply producing the documents that its expert intends

to base his/her opinion upon." .

       The defendant contends that, although the plaintiff identified Ametaj as a Rule
                                 '
26(a)(2)(B) expert in its opposition to the defendant's motion, the plaintiff "now argues that he is

no such expert. Instead, Fordec claims that 'the only expert hired by Plaintiff specifically to
                                 I

address Defendant's positions who could be considered at all to come within [Rule 26(a)(2)(B)]

is Ronald Ogur, P .E. "' However, by the plaintiffs own admission, Ametaj is a Rule 26(a)(2)(B)

expert, but he did not provide an appropriate expert report and the plaintiff "cannot now

backtrack on this position by claiming that he is not actually an expert who needed to provide a

report." According to the defendant, "it is clear that each of the four witnesses identified in

Fordec's expert disclosure [is] ,in fact Rule 26(a)(2)(B) witness[], and there is no support for

Fordec's claims otherwise." The defendant asserts:

       The "joint report" referenced by Fordec, however, was initially provided only as
       Mr. Ogur's expert report, and was then later "amended" to identify that it was being


                                                 10
       provided jointly as an exp¢rt report on behalf of Mr. Ogur and Mr. Ahmetaj. At no
       time prior to the submission ofFordec's opposition had Fordec informed Travelers
       that Mr. Walsh and Ms. Laracuente played any role in preparing the 'joint report,"
       as such a claim flies in the face of Fordec' s position that they are not experts who
       were retained pursuant to Rule 26(a)(2)(B). This significant admission by Fordec
       provides further support for Travelers' position that each of the four witnesses
       should have been identified as [Rule] 26(a)(2)(B) witnesses, and there is no excuse
       why they were not. The gamesmanship by Fordec with respect to the identification
       of its experts, and compliance with the Federal Rules was wholly unnecessary and
       served no purpose other than to frustrate Travelers' efforts to defend itself against
       the action. Accordingly, sanctions are warranted.

                                     PLAINTIFF'S REPLY

       The plaintiff contends:

       As regards Freedom and Aranit Ahmetaj, Plaintiff offers that such entity and
       individual performed thy work and services on its invoices, and provided the
       estimates for the pricing ·on [sic] the November 30, 2018 joint report. The entire
       subject matter of Mr. Ahmetaj's expert opinion testimony is that the pricing therein
       is and was fair and reasonable for the pricing of work and materials as of the time
       of such work. Such was set forth in the disclosures provided to Defendant on
       November 30th . There is and was no surprise.


The plaintiff urges the Court "t~ afford a continuance to cure deficiencies in the expert

disclosure, to permit Defendant, if it chooses to examine Plaintiffs experts and to permit this

matter to be determined on its merits."

                                      LEGAL STANDARD

       Rule 26 of the Federal Rules of Civil Procedure provides:

       (2) Disclosure of Expert Testimony.
       (A) In General. In addition to the disclosures required by Rule 26(a)(l), a party
       must disclose to the other parties the identity of any witness it may use at trial to
       present evidence under Federal Rule of Evidence 702, 703, or 705.
       (B) Witnesses Who Must Provide a Written Report. Unless otherwise stipulated or
       ordered by the court, this disclosure must be accompanied by a written report--
       prepared and signed by the witness--if the witness is one retained or specially
       employed to provide expert testimony in the case or one whose duties as the party's
       employee regularly invplve giving expert testimony. The report must contain:
       (i) a complete statement of all opinions the witness will express and the basis and
       reasons for them;      ·


                                                 11
       (ii) the facts or data considered by the witness in forming them;
       (iii) any exhibits that will.be used to summarize or support them;
       (iv) the witness's qualifications, including a list of all publications authored in the
       previous 10 years;
       (v) a list of all other cases in which, during the previous 4 years, the witness testified
       as an expert at trial or by deposition; and
       (vi) a statement of the compensation to be paid for the study and testimony in the
       case.
       (C) Witnesses Who Do Not Provide a Written Report. Unless otherwise stipulated
       or ordered by the court, if the witness is not required to provide a written report,
       this disclosure must state:
       (i) the subject matter on ·which the witness is expected to present evidence under
       Federal Rule of Evidence 702, 703, or 705; and
       (ii) a summary of the facts and opinions to which the witness is expected to testify.
       (D) Time to Disclose Expert Testimony. A party must make these disclosures at the
       times and in the sequence that the court orders. Absent a stipulation or a court order,
       the disclosures must be made:
       (i) at least 90 days before the date set for trial or for the case to be ready for trial;
       or
       (ii) if the evidence is intended solely to contradict or rebut evidence on the same
       subject matter identified by another party under Rule 26(a)(2)(B) or (C), within 30
       days after the other party's disclosure.
       (E) Supplementing the Disclosure. The parties must supplement these disclosures
       when required under Rule 26(e).

       Fed. R. Civ. P. 26(a)(2).'.

Rule 26 of the Federal Rules of Civil Procedure also provides:

       (e) Supplementing Disclosures and Responses.
       (1) In General. A party who has made a disclosure under Rule 26(a)--or who has
       responded to an interrogatory, request for production, or request for admission--
       must supplement or correct its disclosure or response:
       (A) in a timely mannyr if the party learns that in some material respect the
       disclosure or response is incomplete or incorrect, and if the additional or corrective
       information has not otl?-erwise been made known to the other parties during the
       discovery process or in .writing; or
       (B) as ordered by the cdurt.
       (2) Expert Witn~ss. For an expert whose report must be disclosed under Rule
       26(a)(2)(B), the party's .duty to supplement extends both to information included in
       the report and to information given during the expert's deposition. Any additions or
       changes to this information must be disclosed by the time the party's pretrial
       disclosures under Rule ~6(a)(3) are due.

       Fed. R. Civ. P. 26(e). .



                                                   12
       Rule 37 of the Federal Ruies of Civil Procedure provides:

       (c) Failure to Disclose, to Supplement an Earlier Response, or to Admit.
       (1) Failure to Disclose or Supplement. If a party fails to provide information or
       identify a witness as requtred by Rule 26(a) or (e), the party is not allowed to use
       that information or witness to supply evidence on a motion, at a hearing, or at a
       trial, unless the failure was substantially justified or is harmless. In addition to or
       instead of this sanction, the court, on motion and after giving an opportunity to be
       heard:
       (A) may order payment ,of the reasonable expenses, including attorney's fees,
       caused by the failure;     :
       (B) may inform the jury of the party's failure; and
       (C) may impose other appropriate sanctions, including any of the orders listed in
       Rule 37(b)(2)(A)(i)-(vi). ·

       Fed. R. Civ. P. 37(c)(l).

Since "preclusion of an expert report can be a harsh sanction," in determining whether preclusion

is warranted, courts consider: (1) "the reasons for the delay in providing the evidence"; (2) "the

importance of the evidence precluded"; (3) "the prejudice to the opposing party from having to

address the new evidence"; and (4) "the possibility of a continuance." Cedar Petrochemicals,

Inc. v. Dongbu Hannong Chemical Co., 769 F. Supp. 2d 269,278 (S.D.N.Y. 2011) (citation

omitted).


                          APPLICATION OF LEGAL STANDARD

       Karel's statements, in hii5 January 18, 2019 declaration served on the defendant after the

November 30, 2018 and suppleµiental expert disclosures were served, that: (a) the expert
                                   I
disclosures of the plaintiffs witnesses were provided pursuant to Fed. R. Civ. P. 26(a)(2)(C)

rather than Fed. R. Civ. P. 26(a)(2)(B); and (b) "[n]one of Plaintiffs witnesses were retained or

specifically employed to provi4e expert testimony" are contradicted explicitly by the plaintiffs

November 30, 2018 and supplemental expert disclosures, signed by Karel, which identify Walsh

and Ametaj as "Witnesses Who Must Provide a Written Report Pursuant to Rule 26(a)(2)(B)"



                                                 13
and specify, in the supplemental disclosures, compensation and fees that Walsh, Ametaj, Ogur

and Laracuente charge the plaintiff, including for "Study," "Deposition/Trial" and "report

generation." Karel states that the'plaintiffs experts are not the plaintiffs employees and they

were retained by the plaintiff, "a~art from the services that they were hired to perform prior to

litigation," to perform services in this litigation, namely, "to prepare the revised scope of

damages and repairs."

       The plaintiffs November'30, 2018 and supplemental disclosures state that Walsh and

Ametaj are "witnesses who must.provide a written report pursuant to Rule 26(a)(2)(B)."

However, Walsh and Ametaj failed to provide a written report(s) that contains, as required by

Fed. R. Civ. P. 26(a)(2)(B): (a) a'.complete statement of all opinions each witness will express

and the basis and reasons for thep-i; (b) the facts and data considered by each witness in forming

the opinions; (c) a list of all other cases in which, during the previous 4 years, the witness

testified as an expert at trial or by deposition; and (d) a statement of the compensation to be paid

for the study and testimony in the case. Additionally, Ametaj failed to provide: (1) any exhibits

that will be used to summarize ~r support his opinions; and (2) his qualifications, including a list

of all publications authored in the previous 10 years. Neither Walsh nor Ametaj "prepared and

signed" the November 30, 201& expert disclosure; it was signed by the plaintiffs attorney, Karel.

Handwritten notes included in the November 30, 2018 expert disclosure are not referenced or

explained anywhere by Walsh or Ametaj, although they appear to be signed by Walsh. Contrary

to Karel's statement in his declaration in support of the motion that the experts were retained "to

prepare the revised scope of damages and repairs," the November 30, 2018 expert disclosure

states that Walsh "is expected to testify," inter alia, "about the conditions of the premises known

as 3000 Jerome Avenue, Bronx, New York (the 'Premises') and the causation of the damages



                                                  14
                                          I

sustained at the Premises as a result of the loss of February 19, 2017 that is the subject of the

claim of insurance submitted by Rlaintiff to [the defendant] at issue in this lawsuit." The

November 30, 2018 expert disclosure shows that Walsh is expected to testify beyond the
                                      I


purported "revised scope of damages and repairs," including about the causation of the damages

sustained at 3000 Jerome Avenue,, Bronx, New York.
                                      '
       The November 30, 2018 expert disclosure states that Ametaj is expected to testify, inter

alia, "about the condition of the premises known as 3000 Jerome Avenue" and "the damages

sustained at the Premises and ce~ain necessary work pertaining to the loss of February 19, 2017

that is the subject of the claim of.insurance" at issue and ''that the costs and charges for all
                                  I

repairs, construction and/or reconstruction and remediation performed at the premises were fair

and reasonable, based on his knowledge and experience of pricing for similar work." Although

concerning Ametaj, the November 30, 2018 expert disclosure states that he "is expected to testify

in accordance with the attached report," no report prepared and signed by Ametaj was included

in the November 30, 2018 exper;t disclosure.

        The November 30, 2018·expert disclosure states that Ogur and Laracuente are "witnesses

who do not provide a written report pursuant to Rule 26(a)(2)(c)." According to the November

30, 2018 expert disclosure, Ogu'r is expected to testify, inter alia: (1) "about the conditions of the

premises known as 3000 Jeromr Avenue"; (2) "the causation of the damages sustained at the

Premises as a result of the loss of February 19, 2017 that is the subject of the claim of insurance"

at issue in this action; and (3) "that the WJE report stated the cause of the collapse was a

concrete encased double steel girder that failed at the girder to column connection - both encased

in concrete, therefore, the caus~ of the collapse would not been [sic] visually evident to the

owner so that the necessity for repair would not be apparent." Laracuente is expected to testify



                                                  15
about, inter alia, "the conditions of the premises known as 3000 Jerome Avenue," "the damages
                                        I
sustained at the Premises as a result of the loss of February 19, 2017 that is the subject of the
                                        '
claim of insurance" at issue in this action and "her role as the administrator of all of the work

performed at the Premises."

       The supplemental expert .disclosures indicate that Walsh, Ametaj, Ogur and Laracuente

were each retained to provide expert testimony in this case and contain statements about

compensation to be paid for the study and expert testimony in this case, pursuant to Fed. R. Civ.

P. 26(a)(2)(B). None of the four expert witnesses provided, in the November 30, 2018 and
                                    I



supplemental disclosures, her or,his opinions and the bases and reasons for them or the facts or

data considered in forming them:, as required by Fed. R. Civ. P. 26(a)(2)(B). Each of the four

expert witnesses signed the supplemental expert disclosures and stated: "I assisted in the

preparation of the response concerning my expected expert testimony," without explaining the

extent and nature of the assistance and in contravention of Fed. R. Civ. P. 26(a)(2)(B)'s

requirement that the retained expert prepare and sign a written report. The plaintiffs

supplemental disclosures do not include any "additional or corrective information [that] has not

otherwise been made known to the other parties during the discovery process or in writing," as

required by Fed. R. Civ. P. 26(e) governing supplemental disclosures and responses, and the

plaintiff does not contend so. See Cedar Petrochemicals, Inc., 769 F. Supp. 2d at 278 ("If an

expert's report 'does not rely [on] any information that was previously unknown or unavailable

to him,' it is not an appropriate supplemental report under Rule 26[e].") (citation omitted).
                                '

        The Court finds, based bn the record evidence, that: (a) each, Walsh, Ametaj, Ogur and

Laracuente, is a witness who must prepare and sign a written report pursuant to Fed. R. Civ. P.

26(a)(2)(B), because each was ,retained or specially employed to provide expert testimony in this



                                                  16
case; (b) the plaintiffs November 30, 2018 expert disclosure is deficient because it does not
                                         I
comply with Fed. R. Civ. P. 26(a)(2)(B); and (c) the plaintiffs supplemental expert disclosures

are deficient because they do not comply with Fed. R. Civ. P. 26(e). Thus, the plaintiff failed to

comply with Rules 26(a) and 26(e) of the Federal Rules of Civil Procedure.

Whether Failure Was Substantially Justified
                                     '
        Karel stated in his June 18, 2019 declaration in support of the plaintiffs motion that,

" [d ]ue to the rush to provide the expert witness response by the due date for such response, I did

not fully review what was required for the expert witness responses." Karel admitted by this

statement that the deficiencies in the November 30, 2018 expert disclosure are due to his failure

to perform his job properly, whioh does not constitute substantial justification for the failure.

Moreover, Karel stated that the reason he "expeditiously provided a supplemental response," on

January 4, 2019, "followed by p~oviding signatures of the experts to same on January 8, 2019,"

was to respond to the "Defendant's missive concerning alleged deficiencies" in the November

30, 2018 expert disclosure, which Karel did not receive until January 2, 2019, because he "was

on vacation." None of the excuses provided by the plaintiff for its failure to comply with Fed. R.

Civ. P. 26(a) or (e) constitutes substantial justification for the failure. The Court finds that the

plaintiffs failure to comply wit~ Fed. R. Civ. P. 26(a) and (e) was not substantially justified to

avoid preclusion of expert testirp.ony, as required by Fed. R. Civ. P. 37(c)(l).

Whether Failure Was Harmless

         The plaintiffs argument that any deficiencies in its expert disclosures are harmless

because the defendant "had all of the information in its files upon which Plaintiffs experts based
                                 '
their opinions," is meritless. As stated above, none of the plaintiffs experts stated her or his

opinion(s), the basis(es) and reason(s) for the opinion(s) and the facts or data considered by each



                                                  17
expert witness in forming them. The fact that the defendant was in possession of "information in

its files upon which Plaintiffs experts based their opinions" is meaningless in the absence of the

opinions of each expert and identification of the "facts or data considered by the witness in

forming" the opinions and any exhibits that will be used to summarize or support the opinions.

As neither the November 30, 2018, nor the supplemental expert disclosures include a written

report by each expert prepared arid signed by that expert and they do not identify the experts'

opinions, the bases and reasons for them, the facts or data considered by the witnesses in forming

them and any exhibits that would be used to summarize or support them, as required by Fed. R.

Civ. P. 26(a)(2)(B), the defendarit will be highly prejudiced if it is required to accept and rely on

these disclosures because it will be left to guess about the missing information and will be unable

to prepare for and conduct a meaningful examination of the plaintiffs expert witnesses.

       The plaintiff seeks a continuance to correct the deficiencies in its expert disclosures

without providing substantial justification for the continuance because, admittedly, the only
                                 '
reasons the plaintiffs November 30, 2018 expert disclosure was deficient are its attorney's "rush

to timely provide" it and his lack of familiarity with "what was required for the expert witness

responses." Karel's attempt to ?orrect the deficiencies in the plaintiffs November 30, 2018

expert disclosure noted by the defendant by submitting supplemental expert disclosures was

unsuccessful because, apart from not complying with Fed. R. Civ. P. 26(e), the supplemental

expert disclosures also failed to correct the previous deficiencies and to comply with Fed. R. Civ.

P. 26(a)(2)(B). The plaintiffs submissions in connection with its motion and the defendant's

motion are replete with self-serving unsupported contentions, contain unexplained

inconsistencies and demonstrate counsel's lack of understanding of the Federal Rules of Civil

Procedure, suggesting that any continuance may result in a further delay of this action, causing



                                                  18
significant prejudice to the defendant. In the circumstance of this case, the Court finds that a

continuance is not warranted and ~o lesser sanction than preclusion of expert testimony is

warranted.

                                          CONCLUSION

         For the foregoing reasons: (1) the defendant's motion to strike the plaintiff's expert

disclosures and preclude expert witness testimony, Docket Entry No. 65, is granted; and (2) the

plaintiffs motion for an order "confirming that Plaintiff has complied with all FRCP expert

disclosure, alternatively granting Plaintiff leave to serve an Amended/Supplemental Expert

Disclosure," Docket Entry No. 67, is denied.

Dated:    New York, New York                           SO ORDERED:
          August 14, 2019


                                                       KEVIN NATHANIEL FOX
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  19
